Citation Nr: 0938547	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), in which the benefit 
sought on appeal was denied. 

In September 2009, the Veteran testified during a hearing 
before the undersigned at the Central Office in Washington, 
District of Columbia.  A copy of the hearing transcript is 
contained in the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  As is explained below, the Board finds that additional 
development by the RO is necessary prior to adjudication of 
this claim.

In the September 2005 rating decision, the RO denied the 
Veteran's claim because it could not verify the stressor 
event that reportedly took place during service.  Since that 
decision, the Veteran has submitted additional evidence 
pertaining to the date and location of his alleged stressor 
event that the RO has not previously considered.  At the time 
of the rating decision, the Veteran had only provided VA with 
his unit assignment and general statements of his alleged 
stressor events. 

Stressor verification requires that the Veteran provide, at a 
minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date of the 
incident (within a two month period), and the unit of 
assignment at the time the stressful event occurred.  See 
M21-1MR, Part IV.ii.1.D.14.d.

The additional evidence that the Veteran submitted includes 
additional statements from the Veteran pertaining to his 
alleged stressor event, an enemy attack on his unit while 
temporarily detained for three days during either November or 
December 1966 in Unkay (the location where the First Cavalry 
was stationed, which was approximately 56 miles from where 
the Veteran's permanent unit was stationed in the Phu Thon 
Valley).  The Veteran also provide additional statements 
regarding another alleged stressor event where he witnessed a 
soldier burn to death after the soldier tripped a flare in 
either August or September 1967.  Further, the Veteran has 
provided a detailed hand drawn map of the area in which his 
unit maintained the telephone lines and experienced enemy 
fire while he was stated in Vietnam from November 1966 to 
October 1967.  The additional evidence may assist in 
substantiating the Veteran's claim.  

On remand, the RO/AMC should undertake efforts to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the RO/AMC should direct 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to review Operational Reports and Lessons Learned 
(ORLLs) and morning reports from the units indicated by the 
Veteran.  

Cobbling together portions from the various statements, it 
appears that the Veteran alleges that his unit, the 578th 
Signal Company, was attacked by the enemy in November or 
December 1966 in Unkay, while detained at base where the 
First Cavalry was located.  Additionally, the Veteran alleges 
that while his unit was stationed in Phu Thon Valley he 
witnessed another soldier burn to death in August or 
September 1967, and he experienced enemy fire during his 
service in Vietnam.   An attempt should be made to verify the 
occurrence of the attacks and the Veteran's presence with the 
named unit at that location.

The Veteran had less than a year of service in Vietnam (from 
November 1966 to October 1967) and all of this service was 
with the United States Army, 578th Signal Company.  After 
reviewing any available unit reports or morning reports, the 
JSRRC should note whether the type of incidents described by 
the Veteran are in any way typical of the experiences of 
linemen in their support of infantry units.  Documentation of 
the exact incidents described by the Veteran is not 
necessary.  Suozzi v Brown, 10 Vet. App. 307 (1997).  The 
JSRRC should also attempt to verify whether or not the 
Veteran's unit was involved in combat, and whether there is 
evidence that the veteran saw combat himself (regardless of 
the fact that the Veteran states he never fired his weapon at 
the enemy).

If an inservice stressor event cannot be verified, the RO/AMC 
should provide a memorandum in the file explaining the 
procedures undertaken in attempt to verify the reported 
events, as well as any records or explanation as to why the 
attempts were not fully successful.  

If the occurrence of an inservice stressor event is verified, 
the Veteran should be afforded a psychiatric examination to 
ascertain whether he currently has a diagnosis of PTSD based 
upon any verified stressor. 

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  

Additionally, the Veteran's service treatment records (STRs) 
from his service have not been associated with the claims 
file.  The claim file does reflect that the RO was 
unsuccessful in its attempt to obtain the records from the 
National Personnel Records Center (NPRC).  However, the file 
does not reflect that the RO has made the necessary attempts 
to obtain the Veteran's complete service records from the 
Veteran's Reserve Unit to which he transferred to directly 
after his discharge from active duty.  

Pursuant to Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a veteran in the procurement of records.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  The duty to assist requires that records of 
a Federal department or agency must be sought until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  38 
U.S.C.A. § 5103A(b)(3).  The Board finds that there is no 
indication in the record that the RO has exhausted its 
efforts to obtain the Veteran's records.  In light of the 
foregoing, every effort should be made to obtain all service 
treatment records, including contacting the Veteran's Reserve 
Unit.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
PTSD since his separation from service.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically noted in this regard are any 
records of treatment (VA or private) since 
April 2005, the date of the most recent 
medical evidence of record.    

2.  The RO/AMC should contact the 
Veteran's Reserve Unit, or any other 
appropriate records repository to which 
pertinent service medical records may have 
been sent, to obtain any outstanding 
records.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R.  § 3.159(c)(2), the RO/AMC 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  

If more details are required to conduct 
such search, the Veteran should be asked 
to provide the necessary information.  The 
results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
Veteran informed of any negative results.  

3.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having occurred 
during service.  The details should 
include names, dates, locations, unit 
affiliations, or any other identifying 
information that would assist in efforts 
to attempt to verify the occurrence of the 
reported events.  The Veteran should be 
informed that the details in his response 
are very important to his claim.  

4.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors.  JSRRC should also be asked to 
provide the histories of the Veteran's 
units during the time he was in Vietnam.  
In particular, the JSRRC should review 
Operational Reports and Lessons Learned 
(ORLLs) and morning reports from the 578th 
Signal Company from November 1966 to 
October 1967 and note whether the type of 
incidents described by the Veteran are in 
any way typical of the experiences of 
signal linemen in their support of 
infantry units.  Documentation of the 
exact incidents described by the Veteran 
is not necessary.  The JSRRC should also 
attempt to verify whether or not the 
veteran's unit was involved in combat, and 
whether there is evidence that the Veteran 
saw combat himself.  If more detailed 
information is need for this research, the 
Veteran should be given and opportunity to 
provide it.  

5.  Following the receipt of a response 
from the entities as outlined above, the 
RO/AMC should prepare a report detailing 
their efforts, any responses received, and 
the results of their requests.  If no 
response has been received, the RO/AMC 
should so state in its report.  This 
report is then to be added to the claims 
folder.

6.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
RO/AMC determines that the record verifies 
the existence of a stressor or stressors, 
the RO/AMC must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the RO/AMC should 
address any credibility questions raised 
by the record.

7.  If, and only if, a stressor is verified, 
schedule the Veteran for a VA psychiatric 
examination to determine whether he suffers 
from PTSD as a result of a verified stressor.  
The claims folder must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  


8.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case to the Veteran and his 
representative, and provide an opportunity to 
respond, before the case is returned to the 
Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

